DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sidewalls including spring elements (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15, 18, 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beneker et al. (DE102007039361 A1).
	With respect to claim 12, Beneker et al. disclose a steering column for a motor vehicle, the steering column comprising: a casing unit (26) in which a steering spindle (23) is rotatably mounted about a longitudinal axis (28), the casing unit being connectable directly or indirectly via a height adjustment lever (52) to a body of the motor vehicle (Figs 4-6), wherein the height adjustment lever has two sidewalls (Fig 5) disposed opposite one another relative to the longitudinal axis, with the casing unit being received between the two sidewalls pivotably about a joint axis (Figs 4-6), wherein the casing unit includes guide grooves that extend in a direction of the longitudinal axis (inside channel 32), wherein a sliding body (22) is disposed between each sidewall and the casing unit (Fig 5), with each sliding body being displaceable in a sliding manner in the respective guide groove in the direction of the longitudinal axis and being supported on the respective sidewall ([0020-0021] in attached translation), wherein a supporting element (84) is disposed between each sliding body and the respective sidewall (Figs 5-6), with each supporting element being supported from an inside against the respective sidewall (diameter of element 84 larger than hole in side wall of casing unit) and pushing the respective sliding body from an outside into the respective guide groove ([0035] of attached translation).
	With respect to claim 13, wherein the sidewalls include spring elements (82).

	With respect to claim 15, wherein the positive-locking elements comprise a bearing journal that is mounted rotatably in a bearing bore about the joint axis (Fig 5).
	With respect to claim 18, wherein the bearing journal is supported on a holding element (flange surrounding aperture in sidewall) formed on the at least one of the sidewalls.
	With respect to claim 20, comprising an electromotive adjusting drive that engages the height adjustment lever ([0023] of attached translation).
	With respect to claim 21, wherein the casing unit includes a lower casing tube (26) that is height-pivotable, that is connectable to the body of the motor vehicle, that includes the guide grooves, and that receives an upper casing tube (34) in a telescopically adjustable manner in the direction of the longitudinal axis.
	With respect to claim 21, the apparatus discussed above meets the method limitations as well as applying a pretensioning force via the spring (82) to push the sliding element into the guide grooves.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beneker.
	With respect to claims 16, Beneker discloses the claimed invention as discussed above but do not specifically disclose that the bearing bore is configured as a blind bore. However, it would have been obvious to one having ordinary skill in the art before the invention was filed to try using a blind bore, since the use of a blind bore and a through bore would have been a matter of design choice, and one having ordinary skill would have expected the use of either to achieve the same desired result, namely, that the connecting element (84) could adjust the location of the sliding body.

	With respect to claim 19, Beneker discloses the claimed invention as discussed above but do not disclose wherein the at least one of the sliding bodies and at least one of the supporting elements are integral and configured as a single piece.  However, it would have been obvious to one having ordinary skill in the art before the invention was filed to for them integrally, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        1/20/2022